Exhibit 10.3
 
OPERATING AGREEMENT
OF
TEAM NATION INVESTMENT GROUP, LLC


This OPERATING AGREEMENT (“Agreement”) is made this 20th day of May, 2008, by
A.B.S.I.G. LLC, a California limited liability corporation, and TEAM NATION
HOLDING CORPORATION, a California corporation (each of whom is referred to
individually as a “Member”; all of them are referred to collectively as
“Members”) and is based on the following facts:
 
RECITALS


1)           The Articles of Organization of TEAM NATION INVESTMENT GROUP, LLC
were filed in the Office of the Secretary of State of the State of California on
May 21, 2008.  A copy is attached hereto marked Exhibit “A” and by this
reference made a part hereof.


2)           By entering into the Operating Agreement, the Members intend
to,  and do, form a limited liability company pursuant to (and under) the
Beverly-Killea Limited Liability Company Act.


C.           Pursuant to Paragraph 11.11 of the Operating Agreement, it may be
amended only by a writing signed by all of its Members unless the right to amend
is otherwise expressly set forth in this Agreement.


D.           The purpose of this Agreement is to provide for the governance of
the Company and the conduct of its business and to set forth the relative rights
and obligations of the Managers and the Members, all as hereinafter set forth.


NOW THEREFORE, the Members hereby agree as follows:
 
ARTICLE I.
DEFINITIONS


The following capitalized terms used in this Agreement have the meanings
specified in this Article or elsewhere in this Agreement and when not so defined
shall have the meanings set forth in California Corporations Code ' 17001, et
seq.


1.1           “Act” means the Beverly-Killea Limited Liability Company Act
(California Corporations Code '' 17000-17705), including amendments from time to
time.


1.2           “Agreement” means this Operating Agreement, as originally executed
and as amended from time to time.


1.3           “Articles of Organization” is defined in California Corporations
Code ' 17001(b).


1.4           “Assignee” means a person who has acquired a Member’s Economic
Interest in the Company, by way of a Transfer in accordance with the terms of
this Agreement, but who has not become a Member.


1.5           “Assigning Member” means a Member who by means of a Transfer has
transferred an Economic Interest in the Company to an Assignee.


1.6           “Capital Account” means, as to any Member, a separate account
maintained and adjusted in accordance with Article III, Section 3.5.


1.7           “Capital Contribution” means, with respect to any Member, the
amount of the money and the Fair Market Value of any property (other than money)
contributed to the Company (net of liabilities secured by such contributed
property that the Company is considered to assume or take “subject to” under IRC
section 752) in consideration of a Percentage Interest held by such Member.  A
Capital Contribution shall not be deemed a loan.


1.8           “Capital Event” means a sale or disposition of any of the
Company’s capital assets, the receipt of insurance and other proceeds derived
from the involuntary conversion of Company property, the receipt of proceeds
from a refinancing of Company property, or a similar event with respect to
Company property or assets.



--------------------------------------------------------------------------------


 
1.9           “Carrying Value” means (a) With respect to a property contributed
to the Company by a Member, the agreed value of such property reduced (but not
below zero) by all depreciation, cost recovery and amortization deductions with
respect to such property as taken into account in determining Profit or Loss,
and (b) with respect to any other property, the adjusted basis of such property
for federal income tax purposes as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
sections 4.2and 4.3 and to reflect changes, additions or other adjustments to
the Carrying Value for dispositions, acquisitions or improvements of Company
properties, as deemed appropriate by the Co-Managers.


1.10           “Cash Available for Distribution” for any reporting period of the
Company shall mean (a) the funds which the Company shall receive from operations
and any other source (other than from borrowings, refinancing or equity
contributions) for any such period in excess of (b) the total of all cash
expenses, reserves and all amounts paid or accrued by or on behalf of the
Company in such period on account of the amortization of any debts or
liabilities of the Company.


1.11           “Cash from Financing” shall mean the proceeds of any loan made
directly to the
Company after the payment therefrom of all loan expenses and other debts of the
Company (other than debts owing to the Co-Managers or Members) which are paid
off in conjunction with obtaining such loan.


1.12           “Code” or “IRC” means the Internal Revenue Code of 1986, as
amended, and any successor provision.


1.13           “Company” means the company named in Article II, Section 2.2.


1.14           “Economic Interest” means a Person’s right to share in the
income, gains, losses, deductions, credit or similar items of, and to receive
distributions from, the Company, but does not include any other rights of a
Member, including the right to vote or to participate in management.


1.15           “Encumber” means the act of creating or purporting to create an
Encumbrance, whether or not perfected under applicable law.


1.16           “Encumbrance” means, with respect to any Membership Interest, or
any element thereof, a mortgage, pledge, security interest, lien, proxy coupled
with an interest (other than as contemplated in this Agreement), option, or
preferential right to purchase.


1.17           “Gross Asset Value” means, with respect to any item of property
of the Company, the item’s adjusted basis for federal income tax purposes,
except as follows:


(i)           The Gross Asset Value of any item of property contributed by a
Member to the Company shall be the fair market value of such property, as
mutually agreed by the contributing Member and the Company; and


(ii)           The Gross Asset Value of any item of Company property distributed
to any Member shall be the fair market value of such item of property on the
date of distribution.


1.18           “Initial Member” or “Initial Members” means those Persons whose
names are set forth in the first sentence of this Agreement.  A reference to an
“Initial Member” means any one of the Initial Members.


1.19           “Involuntary Transfer” means, with respect to any Membership
Interest, or any element thereof, any Transfer or Encumbrance, whether by
operation of law, pursuant to court order, foreclosure of a security interest,
execution of a judgment or other legal process, or otherwise, including a
purported transfer to or from a trustee in bankruptcy, receiver, or assignee for
the benefit of creditors.


1.20           “Losses.”  See “Profits and Losses.”


1.21           “Majority of Members” means a Member or Members whose Percentage
Interests represent more than 50 percent of the Percentage Interests of all the
Members.



--------------------------------------------------------------------------------


 
        1.22           “Meeting” is defined in Article V, Section 5.2.


1.23           “Members” means the Initial Members or Persons who otherwise
acquire Membership Interests, as permitted under this Agreement, and who remain
Members.  “Member” shall mean anyone of them.
 
1.24           “Notice” means a written notice required or permitted under this
Agreement.  A notice shall be deemed given or sent when deposited, as certified
mail or for overnight delivery, postage and fees prepaid, in the United States
mails; when delivered to Federal Express, Overnite Express, United Parcel
Service, DHL WorldWide Express, or Airborne Express, for overnight delivery,
charges prepaid or charged to the sender’s account; when personally delivered to
the recipient; when transmitted by electronic means, and such transmission is
electronically confirmed as having been successfully transmitted; or when
delivered to the home or office of a recipient in the care of a person whom the
sender has reason to believe will promptly communicate the notice to the
recipient.


1.25           “Percentage Interest” means the Percentage Interest assigned to
the Members (individually or as a class) as more particularly set forth in
Paragraph 3.1 below.  The Percentage Interest defines each Member’s rights and
obligations in regard to Capital Contributions, Profits and Losses, cash
distributions and voting rights.


1.26           “Person” means an individual, partnership, limited partnership,
trust, estate, association, corporation, limited liability company, or other
entity, whether domestic or foreign.


1.27           “Profits and Losses” means, for each fiscal year or other period
specified in this Agreement, an amount equal to the Company’s taxable income or
loss for such year or period, determined in accordance with IRC section 703(a).


1.28           “Property”  means whatever right, if any, the Company has in
(directly or indirectly) in asset-backed securities in which it may derive an
interest by causing them to be purchased by other entities  and ancillary rights
associated therewith which are owned by the Company.


1.29           “Proxy” has the meaning set forth in the first paragraph of
California Corporations Code ' 17001(ai).  A Proxy may not be transmitted
orally.


1.30           “Regulations” (“Reg”) means the income tax regulations
promulgated by the United States Department of the Treasury and published in the
Federal Register for the purpose of interpreting and applying the provisions of
the Code, as such Regulations may be amended from time to time, including
corresponding provisions of applicable successor regulations.


1.31           “Substituted Member” is defined in Article VIII, Section 8.8.


1.32           “Successor in Interest” means an Assignee, a successor of a
Person by merger or otherwise by operation of law, or a transferee of all or
substantially all of the business or assets of a Person.


1.33           “Transfer” means, with respect to a Membership Interest, or any
element of a Membership Interest, any sale, assignment, gift, Involuntary
Transfer, or other disposition of a Membership Interest or any element of such a
Membership Interest, directly or indirectly, other than an Encumbrance that is
expressly permitted under this Agreement.


1.34           “Triggering Event” is defined in Article VIII, Section 8.2.


1.35           “Vote” means a written consent or approval, a ballot cast at a
Meeting, or a voice vote.


1.36           “Voting Interest” means, with respect to a Member, the right to
Vote or participate in management and any right to information concerning the
business and affairs of the Company provided under the Act, except as limited by
the provisions of this Agreement.  A Member’s Voting Interest shall be directly
proportional to the Member’s Percentage Interest.



--------------------------------------------------------------------------------


 
ARTICLE II.
ARTICLES OF ORGANIZATION; PURPOSE OF COMPANY


2.1           Prior to the execution of this Agreement, the Members have caused
the Articles of Organization in the form attached to this Agreement as Exhibit
“A” to be filed with the California Secretary of State.


2.2           The name of the Company is TEAM NATION INVESTMENT GROUP, LLC.


2.3           The principal executive office of the Company shall be at 707
Broadway, 18th Floor, San Diego 92101, or such other place or places as may be
determined by the Members from time to time.


2.4           The initial agent for service of process on the Company shall be
J. Thomas Epperson.  A Majority of Members may from time to time change the
Company’s agent for service of process.


2.5           The sole purpose of the Company is to (i) investigate and identify
asset-backed securities which are then issued and performing; (ii) negotiate for
the purchase of such securities on behalf of each entity into which the
securities are placed (by purchase); (iii) assist in managing such purchases;
(iv) monitor the performance of such securities; (v) direct how the income from
such securities will be distributed; and (vi) determine when (if at all) any of
such securities should be sold.  The Company also shall have such ancillary
purposes as are necessary or helpful in performing the Company’s sole purpose
identified above.  The Company shall not engage in any other business without
the amendment of this Paragraph 2.5 by the unanimous consent of the Members.


2.6           The term of existence of the Company commenced on the effective
date of filing of Articles of Organization with the California Secretary of
State, i.e., February 13, 2008, and has continued, and shall continue, until
October 31, 2034, unless sooner terminated by the provisions of this Agreement
or as provided by law.


2.7           A.B.S.I.G. LLC, and TEAM NATION HOLDING CORPORATION shall be the
Co-Managers of the Company.
 
ARTICLE III.
CAPITALIZATION


3.1           The authorized capital of the Company is Five Thousand Dollars
($5,000.00).  Upon the organization of the Company, the following cash
contributions are to be made by the Members in exchange for their respective
Percentage Interests:


 
Member
 
Member’s
Percentage Interest
   
Cash
Contribution
 
A.B.S.I.G. LLC
    50 %   $ 500.00  
Team Nation Holding Corporation
    50 %   $ 500.00                    
Total Contribution:
          $ 1,000.00  



3.2           New Equity.  If at any time in the future the Company shall be in
need of additional capital, the Company is authorized to seek and obtain the
same.  Such additional capital will be allocable either to the present Members
(to the extent that each of them makes an additional contribution) and to other
classes of Members, if any,  with their rights defined and agreed upon as such
cash is obtained.  The decision to seek additional equity will require the
approval of the Co-Managers owning more than fifty percent (50%) of the Class
“A” Percentage Interests.


3.3           Capital Account.  An individual Capital Account shall be
maintained for each Member consisting of that Member’s Capital Contribution, (1)
increased by that Member’s share of Profits, (2) decreased by that Member’s
share of Losses and Company expenses (to the extent not included in the
calculation of Profits and Losses), and (3) adjusted as required in accordance
with applicable provisions of the Code and Regulations.


3.4           A Member shall not be entitled to withdraw any part of the
Member’s Capital Contribution or to receive any distributions, whether of money
or property, from the Company except as provided in this Agreement.


3.5           No interest shall be paid on funds or property contributed to the
capital of the Company or on the balance of a Member’s Capital Account.


3.6           A Member shall not be bound by, or be personally liable for, the
expenses, liabilities or obligations of the Company except as otherwise provided
in the Act or in this Agreement.


3.7           No Member shall have priority over any other Member, with respect
to the return of a Capital Contribution, or distributions or allocations of
income, gain, losses, deductions, credits, or items thereof.



--------------------------------------------------------------------------------


 
ARTICLE IV.
ALLOCATIONS AND DISTRIBUTIONS


4.1           The Profits and Losses of the Company and all items of Company
income, gain, loss, deduction or credit shall be allocated, for Company book
purposes and for tax purposes, to a Member in accordance with the Member’s
Percentage Interest.


4.2           If any Member unexpectedly receives any adjustment, allocation, or
distribution described in Reg sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6), items of Company gross
income and gain shall be specially allocated to that Member in an amount and
manner sufficient to eliminate any deficit balance in the Member’s Capital
Account created by such adjustment, allocation, or distribution as quickly as
possible.  Any special allocation under this Section 4.2 shall be taken into
account in computing subsequent allocations of Profits and Losses so that the
net amount of allocations of income and loss and all other items shall, to the
extent possible, be equal to the net amount that would have been allocated if
the unexpected adjustment, allocation, or distribution had not occurred.  The
provisions of this Section 4.2 and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with Reg
sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied in a manner
consistent with such Regulations.


4.3           Any unrealized appreciation or unrealized depreciation in the
values of Company property distributed in kind to all the Members shall be
deemed to be Profits and Losses realized by the Company immediately prior to the
distribution of the property, and such Profits or Losses shall be allocated to
the Members’ Capital Accounts in the same proportions as Profits are allocated
under Section 4.1.  Any property so distributed shall be treated as a
distribution to the Members to the extent of the Fair Market Value of the
property less the amount of any liability secured by and related to the
property.  Nothing contained in this Agreement is intended to treat or cause
such distributions to be treated as sales for value.  For the purposes of this
Section 4.3, “unrealized appreciation” or “unrealized depreciation” shall mean
the difference between the Fair Market Value of such property and the Company’s
basis for such property.


4.4           In the case of a Transfer of an Economic Interest during any
fiscal year, the Assigning Member and Assignee each shall be allocated of
Profits or Losses based on the number of days each held the Economic Interest
during that fiscal year.


4.5           All cash resulting from the normal business operations of the
Company and from a Capital Event shall be distributed among the Members in
proportion to their Percentage Interests at such times as the Members may
agree.  Cash obtained from normal business operations of the Company which
constitutes Cash Available for Distribution shall be distributed by the Company
at such time as the Co-Managers determine that such Cash Available for
Distribution is available.  The Co-Managers will use their best efforts to
assure that there are distributions made during each calendar year of the
Company’s term of not less than forty percent (40%) of the Profits of the
company for such year so that the Members will have cash distributed to them to
pay income taxes on their respective shares of the Company’s Profits for such
year.


4.6           If the proceeds from a sale or other disposition of an item of
Company consists of property other than cash, the value of such property shall
be as determined by the Members.  Such non-cash proceeds shall then be allocated
among all the Members in proportion to their Percentage Interests.  If such
non-cash proceeds are subsequently reduced to cash, such cash shall be
distributed to each Member in accordance with Section 4.5.


4.7           Notwithstanding any other provisions of this Agreement to the
contrary, when there is a distribution in liquidation of the Company, or when
any Member’s interest is liquidated, all items of income and loss first shall be
allocated to the Members’ Capital Accounts under this Article IV, and other
credits and deductions to the Members’ Capital Accounts shall be made before the
final distribution is made.  The final distribution to the Members shall be made
to the Members to the extent of and in proportion to their positive Capital
Account balances.
 
ARTICLE V.
MANAGEMENT


5.1           The business of the Company shall be managed by its two
Co-Managers.    Unless otherwise provided in this Agreement, all decisions
concerning the management of the Company’s business shall be made by the vote or
written consent of all of the Co-Managers.  The two Co-Managers are:  A.B.S.I.G.
LLC, and TEAM NATION HOLDING CORPORATION.


5.2           The Co-Managers are not required to hold meetings, and decisions
may be reached through one or more informal consultations followed by agreement
among the two Co-Managers, provided that all Co-Managers are consulted (although
all Co-Managers need not be present during a particular consultation), or by a
written consent signed by all two of them.  In the event that Members wish to
hold a formal meeting (a “Meeting”) for any reason, the following procedures
shall apply:


(1)           If required, any one of the two Co-Managers, may call a meeting of
Co-Managers by giving Notice of the time and place of the meeting at least 48
hours prior to the time of the holding of the meeting.  The Notice need not
specify the purpose of the Meeting or the location if the Meeting is to be held
at the principal executive office of the Company or if it is held
telephonically.


(b)           Two of the Co-Managers shall constitute a quorum for the
transaction of business at any Meeting of the Co-Managers; provided that they
shall use their best efforts to bring the remaining Co-Manager to the meeting;
including by telephone.



--------------------------------------------------------------------------------


 
(c)           The transactions of the Co-Managers at any meeting, however called
or noticed, or wherever held, shall be as valid as though transacted at a
Meeting duly held after call and notice if a quorum is present and if, either
before or after the Meeting, each Co-Manager not present signs a written waiver
of Notice, a consent to the holding of the Meeting, or an approval of the
minutes of the Meeting.


(d)           Any action required or permitted to be taken by the Co-Managers
under this Agreement may be taken without a Meeting if all of the Co-Managers
individually or collectively consent in writing to such action.


(e)           Co-Managers may participate in the Meeting through the use of a
conference telephone or similar communications equipment, provided that all
Co-Managers participating in the Meeting can hear one another.


(6)           All decisions made by the Co-Managers as hereinabove described
shall be based on the following: The Co-Managers are allocated one vote, and
decisions must be unanimous.


(7)           The Co-Managers shall keep or cause to be kept with the books and
records of the Company full and accurate minutes of all Meetings, Notices, and
waivers of Notices of Meetings, and all written consents in lieu of Meetings.


5.3           Intentionally omitted.


5.4           Notwithstanding the other provisions of this Agreement, two of the
Co-Managers must execute all documents on behalf of the Company provided that
such documents conform to decisions approved by all of the
Co-Managers.  “Documents” shall include, but are not limited to, (i) all
documents affecting title to personal property (including, without limitation,
directions to escrow accounts, collection accounts and distribution accounts;
(ii) directions to purchase and sell certain asset-backed securities;  (iii)
documents opening and maintaining bank accounts, (iv) endorsements of checks and
withdrawal slips on such bank accounts, (v) contracts for the employment of
persons for the Company; (v) leases of offices; and (vi) other documents
reasonably required in the ordinary course of the Company’s business.


5.5           All assets of the Company, whether real or personal, shall be held
in the name of the Company.


5.6           All funds of the Company shall be deposited in one or more
accounts with one or more recognized financial institutions in the name of the
Company at such locations as shall be determined by all of the
Co-Managers.  Withdrawals from such accounts shall require the signature(s) of
such person or persons as all of the Co-Mangers may designate.
 
ARTICLE VI.
ACCOUNTS AND RECORDS


6.1           Complete books of account of the Company’s business, in which each
Company transaction shall be fully and accurately entered, shall be kept at the
Company’s
principal executive office and shall be open to inspection and copying by each
Member or the Member’s authorized representatives on reasonable Notice during
normal business hours.  The costs of such inspection and copying shall be borne
by the Member.


6.2           Financial books and records of the Company shall be kept on the
method of accounting followed by the Company for federal income tax purposes to
the extent allowed by law.  A balance sheet and income statement of the Company
shall be prepared promptly following the close of each fiscal year in a manner
appropriate to and adequate for the Company’s business and for carrying out the
provisions of this Agreement.  The fiscal year of the Company shall be January 1
through December 31.


6.3           At all times during the term of existence of the Company, and
beyond that term if a Majority of the Members deem it necessary, the Members
shall keep or cause to be kept the books of account referred to in Section 6.2
and the following:


(i)           A current list of the full name and last known business or
residence address of each Member, together with the Capital Contribution and the
share in Profits and Losses of each Member;


(ii)           A copy of the Articles of Organization, as amended;


(iii)           Copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six most recent taxable years;


(iv)           Executed counterparts of this Agreement, as amended;


(v)           Any powers of attorney under which the Articles of Organization or
any amendments thereto were executed;


(vi)           Financial statements of the Company for the six most recent
fiscal years; and


(vii)           The Books and Records of the Company as they relate to the
Company’s internal affairs for the current and past four fiscal years.



--------------------------------------------------------------------------------


 
If a Majority of Members deem that any of the foregoing items shall be kept
beyond the term of existence of the Company, the repository of said items shall
be as designated by a Majority of Members.


6.4           Within 90 days after the end of each taxable year of the Company,
the Company shall send to each of the Members all information necessary for the
Members to complete their federal and state income tax or information returns,
and a copy of the Company’s federal, state, and local income tax or information
returns for such year.
 
ARTICLE VII.
MEMBERS AND VOTING


7.1           Each Member shall Vote in proportion to the Member’s Percentage
Interest as of the governing record date, determined in accordance with Section
7.2.  Any action that may or that must be taken by the Members shall be by
unanimous vote.


7.2           The record date for determining the Members entitled to Notice of
any Meeting and to (i) vote, (ii) receive any distribution or (iii) exercise any
right in respect of any other lawful action, shall be the date set by a Majority
of Members, provided that such record date shall not be more than 60, nor less
than 10 days prior to the date of the Meeting, nor more than 60 days prior to
any other action.


In the absence of any action setting a record date, the record date shall be
determined in accordance with California Corporations Code ' 17104(k).


7.3           At all Meetings of Members, a Member may Vote in person or by
Proxy.  Such proxy shall be filed by any Member before or at the time of the
Meeting, and may be filed by facsimile transmission to a Co-Manager at the
principal executive office of the Company or such other address as may be given
by the Co-Managers to the Members for such purposes.
 
ARTICLE VIII.
TRANSFERS OF MEMBERSHIP INTERESTS


8.1            Except as expressly provided in this Agreement, a Member shall
not Transfer any part of the Member’s Membership Interest in the Company,
whether now owned or hereafter acquired, unless (1) the other Member(s) owning
at last two-thirds of the Percentage Interests (excluding the Percentage
Interest allocable to the withdrawing Members) approve the transferee’s
admission to the Company as a Member upon such Transfer and (2) the Membership
Interest to be transferred, when added to the total of all other Membership
Interests transferred in the preceding 12 months, will not cause the termination
of the Company under the Code.  No Member may Encumber or permit or suffer any
Encumbrance of all or any part of the Member’s Membership Interest in the
Company unless such Encumbrance has been approved in writing by one hundred
percent (100%) of the Co-Managers.  Any Transfer or Encumbrance of a Membership
Interest without such approval shall be void.  Notwithstanding any other
provision of this Agreement to the contrary, a Member who is a natural person
may transfer all or any portion of his or her Membership Interest to any
revocable trust created for the benefit of the Member, or any combination
between or among the Member, the Member’s spouse and the Member’s issue;
provided that the Member retains a beneficial interest in the trust and all of
the Voting Interest included in such Membership Interest.  A transfer of a
Member’s entire beneficial interest in such trust or failure to retain such
Voting Interest shall be deemed a Transfer of a Membership Interest.


8.2           On the happening of any of the following events (“Triggering
Events”) with respect to a Member, the Company and the other Members, if any,
shall have the option to purchase all or any portion of the Membership Interest
in the Company of such Member (Selling Member) at the price and on the terms
provided in Section 8.7 of this Agreement:


(a)           the death or incapacity of a Member;


(b)           the bankruptcy of a Member; or


(c)           except for the events stated in Section 8.3, the occurrence of any
other event that is, or that would cause, a Transfer in contravention of this
Agreement.


Each Member agrees to give prompt Notice of a Triggering Event to all other
Members.


8.3           Notwithstanding any other provisions of this Agreement:


(i)           If, in connection with the divorce or dissolution of the marriage
of a Member, any court issues a decree or order that transfers, confirms or
awards a Membership Interest, or any portion thereof, to that Member’s spouse
(an Award), then, notwithstanding that such transfer would constitute an
unpermitted Transfer under this Agreement, that Member shall have the right to
purchase from his or her former spouse the Membership Interest, or portion
thereof, that was so transferred, and such former spouse shall sell the
Membership Interest or portion thereof to that Member at the price set forth in
Section 8.7 of this Agreement.  If the Member has failed to consummate the
purchase within 90 days after the Award (the Expiration Date), the Company shall
have the option to purchase from the former spouse the Membership Interest or
portion thereof pursuant to Section 8.5 of this Agreement; provided that the
option period shall commence on the later of (1) the day following the
Expiration Date, or (2) the date of actual notice of the Award.



--------------------------------------------------------------------------------


 
(ii)           If, by reason of the death of a spouse of a Member, any portion
of a Membership Interest is transferred to a Transferee other than (1) that
Member or (2) a trust created for the benefit of that Member (or for the benefit
of that Member and any combination between or among the Member and the Member’s
issue) in which the Member is the sole Trustee and the  Member, as Trustee or
individually, possesses all of the Voting Interest included in that Membership
Interest, then the Member shall have the right to purchase the Membership
Interest or portion thereof from the estate or other successor of his or her
deceased spouse or Transferee of such deceased spouse, and the estate,
successor, or Transferee shall sell the Membership Interest or portion thereof
at the price set forth in Section 8.7 of this Agreement.  If the Member has
failed to consummate the purchase within 90 days after the date of death (the
Expiration Date), the Company shall have the option to purchase from the estate
or other successor of the deceased spouse the Membership Interest or portion
thereof pursuant to Section 8.5 of this Agreement; provided that the option
period shall commence on the later of (1) the day following the Expiration Date,
or (2) the date of actual notice of the death.


8.4           On the receipt of Notice by the other Members as contemplated by
Section 8.1, and on receipt of actual notice of any Triggering Event (the date
of such receipt is hereinafter referred to as the “Option Date”), the remaining
Co-Managers shall promptly give notice of the occurrence of such a Triggering
Event to each Co-Manager, and the Company shall have the option, for a period
ending 30 calendar days following the determination of the purchase price as
provided in Section 8.6, to purchase the Membership Interest in the Company to
which the option relates, at the price and on the terms provided in Section
8.6.  The transferee of the Membership Interest in the Company that is not
purchased shall hold such Membership Interest in the Company subject to all of
the provisions of this Agreement.


8.5           No Member shall participate in any Vote or decision in any matter
pertaining to the disposition of that Member’s Membership Interest in the
Company under this Agreement.


8.6           The purchase price of the Membership Interest that is the subject
of an option under this Agreement shall be the Fair Market Value of such
Membership Interest as determined under this Section 8.6.  Each of the selling
and purchasing parties shall use his, her, or its best efforts to mutually agree
on the Fair Market Value.  If the parties are unable to so agree within 30 days
of the date on which the option is first exercisable (the Option Date), the
selling party shall appoint, within 40 days of the Option Date, one appraiser,
and the purchasing party shall appoint within 40 days of the Option Date, one
appraiser.  The two appraisers shall within a period of five additional business
days, agree on and appoint an additional appraiser.  The three appraisers shall,
within 60 days after the appointment of the third appraiser, determine the Fair
Market Value of the Membership Interest in writing and submit their report to
all the parties.  The Fair Market Value shall be determined by disregarding the
appraiser’s valuation that diverges the greatest from each of the other two
appraisers’ valuations, and the arithmetic mean of the remaining two appraisers’
valuations shall be the Fair Market Value.  Each purchasing party shall pay for
the services of the appraiser selected by it, plus one-half of the fee charged
by the third appraiser.  The option purchase price as so determined shall be
payable in cash.


8.7           Except as expressly permitted under Section 8.1, a prospective
transferee (other than an existing Member) of a Membership Interest may be
admitted as a Member with respect to such Membership Interest (Substituted
Member) only (1) on the unanimous Vote of the (remaining) Co-Managers in favor
of the prospective transferee’s admission as a Member, and (2) on such
prospective transferee’s executing a counterpart of this Agreement as a party
hereto.  Any prospective transferee of a Membership Interest shall be deemed an
Assignee, and, therefore, the owner of only an Economic Interest until such
prospective transferee has been admitted as a Substituted Member.


8.8           Any person admitted to the Company as a Substituted Member shall
be subject to all provisions of this Agreement.


8.9           The original issuance of Membership Interests in the Company to
the original Members has not been qualified or registered under the Securities
Act of 1933, as amended, in reliance upon exemptions from the registration
provisions of those laws.  No attempt has been made to qualify the offering and
issuance of Membership Interests to Members under the California Corporate
Securities Law of 1968, as amended, also in reliance upon an exemption from the
requirement that a permit for issuance of securities be
procured.  Notwithstanding any other provision of this Agreement, Membership
Interests may not be Transferred or Encumbered unless registered or qualified
under applicable state and federal securities law or unless, in the opinion of
legal counsel satisfactory to the Company, such qualification or registration is
not required.  The Member who desires to transfer a Membership Interest shall be
responsible for all legal fees incurred in connection with said opinion.
 

--------------------------------------------------------------------------------


 
ARTICLE IX.
DISSOLUTION AND WINDING UP


9.1           The Company shall be dissolved only on the first to occur of the
following events:


(i)           The death, incapacity, or withdrawal of a Co-Manager; or the
bankruptcy or dissolution of a Co-Manager; provided, however, that the remaining
Co-Managers may, by their unanimous approval within 90 days after the happening
of that event, elect to continue the Company, in which case the Company shall
not be dissolved.  If the remaining Co-Managers fail to so elect, the
(remaining) Co-Managers shall dissolve and wind up the Company.


(ii)           The expiration of the term of existence of the Company.


(iii)           The written agreement of those Members owning more than fifty
percent (50%) of the Percentage Interests to dissolve the Company.


(iv)           The sale or other disposition of substantially all of the Company
assets.  (The election to sell all or substantially all of the Property can be
made only by the Co-Managers but also will require the vote or written consent
of those Members owning more than fifty percent (50%) of the Percentage
Interests in the partnership.)


(v)           Entry of a decree of judicial dissolution pursuant to California
Corporations Code ' 27351.


9.2           On the dissolution of the Company, the Company shall engage in no
further business other than that necessary to wind up the business and affairs
of the Company.  The Co-Managers and Members who have not wrongfully dissolved
the Company shall wind up the affairs of the Company.  The Persons winding up
the affairs of the Company shall give written Notice of the commencement of
winding up by mail to all known creditors and claimants against the Company
whose addresses appear in the records of the Company.  After paying or
adequately providing for the payment of all known debts of the Company (except
debts owing to Members) the remaining assets of the Company shall be distributed
or applied in the following order of priority:


(i)           To pay the expenses of liquidation.


(b)           To repay any loan theretofore made by a Co-Manager to the Company.


(c)           Among the Members in accordance with the provisions of Article IV,
Section 4.7.


9.3           Each Member shall look solely to the assets of the Company for the
return of the Member’s investment, and if the Company property remaining after
the payment or discharge of the debts and liabilities of the Company is
insufficient to return the investment of any Member, such Member shall have no
recourse against any other Members for indemnification, contribution, or
reimbursement.


ARTICLE X.
ARBITRATION


Any action to enforce or interpret this Agreement or to resolve disputes between
the Members or by or against any Member shall be settled by arbitration in
accordance with the rules of the American Arbitration Association.  Arbitration
shall be the exclusive dispute resolution process in the State of California,
but arbitration shall be a nonexclusive process elsewhere.  Any party may
commence arbitration by sending a written demand for arbitration to the other
parties.  Such demand shall set forth the nature of the matter to be resolved by
arbitration.  Arbitration shall be conducted at San Diego, California.  The
substantive law of the State of California shall be applied by the arbitrator to
the resolution of the dispute.  The parties shall share equally all initial
costs of arbitration.  The prevailing party shall be entitled to reimbursement
of attorney fees, costs, and expenses incurred in connection with the
arbitration.  All decisions of the arbitrator shall be final, binding, and
conclusive on all parties.  Judgment may be entered upon any such decision in
accordance with applicable law in any court having jurisdiction thereof.
 

 

--------------------------------------------------------------------------------


 
ARTICLE XI.
GENERAL PROVISIONS


11.1           This Agreement constitutes the whole and entire agreement of the
parties with respect to the subject matter of this Agreement, and it shall not
be modified or amended in any respect except by a written instrument executed by
all the parties.  This Agreement replaces and supersedes all prior written and
oral agreements by and among the Members or any of them.


11.2           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Each signed counterpart is effective when it is
delivered to the principal office of the Company by (i) hand-delivery, (ii)
facsimile or (iii) pdf.


11.3           This Agreement shall be construed and enforced in accordance with
the internal laws of the State of California.  If any provision of this
Agreement is determined by any court of competent jurisdiction or arbitrator to
be invalid, illegal or unenforceable to any extent, that provision shall, if
possible, be construed as though more narrowly drawn, if a narrower construction
would avoid such invalidity, illegality, or unenforceability, or if that is not
possible, such provision shall, to the extent of such invalidity, illegality or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in effect.


11.4           This Agreement shall be binding on and inure to the benefit of
the parties and their heirs, personal representatives and permitted successors
and assigns.


11.5           Whenever used in this Agreement, the singular shall include the
plural, the plural shall include the singular, and the neuter gender shall
include the male and female as well as a trust, firm, company, or corporation,
all as the context and meaning of this Agreement may require.


11.6           The parties to this Agreement shall promptly execute and deliver
any and all additional documents, instruments, notices and other assurances and
shall do any and all other acts and things reasonably necessary in connection
with the performance of their respective obligations under this Agreement and to
carry out the intent of the parties.


11.7           Except as provided in this Agreement, no provision of this
Agreement shall be construed to limit in any manner the Members in the carrying
on of their own respective businesses or activities.


11.8           Except as provided in this Agreement, no provision of this
Agreement shall be construed to constitute a Member, in the Member’s capacity as
such, the agent of any other Member.


11.9           Each Member represents and warrants to the other Members that the
Member has the capacity and authority to enter into this Agreement.


11.10                      The article, section and paragraph titles and
headings contained in this Agreement are inserted as matter of convenience and
for ease of reference only and shall be disregarded for all other purposes,
including the construction or enforcement of this Agreement or any of its
provisions.


11.11                      This Agreement may be altered, amended or repealed
only by a writing signed by all of the Members.


11.12                      Time is of the essence of every provision of this
Agreement that specifies a time for performance.


11.13                      This Agreement is made solely for the benefit of the
parties to this Agreement and their respective permitted successors and assigns,
and no other person or entity shall have or acquire any right by virtue of this
Agreement.


11.14                      The Members intend the Company to be a limited
liability company under the Act.  No member shall take any action inconsistent
with the express intent of the parties to this agreement.
 
[SIGNATURE PAGE FOLLOWS.]

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has executed or caused to be
executed this Agreement on the day and year first above written.




A.B.S.I.G. LLC
 
By:   _________________________________________                                                             
 
Name:________________________________________
 
Title:_________________________________________
 
 
TEAM NATION HOLDING COPRORATION
 
By:___________________________________________
 
Name:_________________________________________
 
Title:__________________________________________
 
 
 
 

 

 

--------------------------------------------------------------------------------




[Exhibit “A” to the Operating Agreement of TEAM NATION INVESTMENT GROUP, LLC]


ARTICLES OF ORGANIZATION

